EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Turocy Reg. No. 36,952 on 12/06/2021.

The application has been amended as follows: 

10. (Currently Amended) An attachment structure for an exhaust gas sensor of a saddle-type vehicle including an internal combustion engine, an exhaust pipe connected to the internal combustion engine, and the exhaust gas sensor that is attached to the exhaust pipe and detects an exhaust gas flowing through the exhaust pipe, wherein the exhaust gas sensor is disposed in a region between a brake pedal of the saddle-type vehicle and a footrest of the saddle-type vehicle in a right side view of the saddle-type vehicle and 
11. (Previously Presented) The attachment structure for the exhaust gas sensor according to claim 10, wherein in the right side view, the exhaust gas sensor is disposed in a region between the footrest and a depressed part provided at an end of the brake pedal.
Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 10-18 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “wherein the exhaust gas sensor is disposed in a region between a brake pedal of the saddle-type vehicle and a footrest of the saddle-type vehicle in a right side view of the saddle-type vehicle” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10; 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746